  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WEBB,                     )
                                )
     Petitioner,                )
                                )        CIVIL ACTION NO.
     v.                         )          2:18cv841-MHT
                                )               (WO)
DONALD TRUMP, President,        )
et al.,                         )
                                )
     Respondents.               )

                     OPINION AND ORDER

    It is ORDERED that petitioner’s objection (doc. no.

3) to the order of the United States Magistrate Judge

is overruled, and his request for an Article III judge

to handle all matters in this case (doc. no. 3) is

denied.

    Pursuant   to   28     U.S.C.   § 636(b)(1)   and    (3),   the

magistrate judge has been designated by this court to

enter orders on certain pretrial matters and to enter

proposed findings of fact and a recommendation to the

district judge for disposition of the petition.                 The

district   judge    will     decide   whether     to    adopt   the
recommendation     after     hearing      objections          from   the

petitioner    and/or       respondents.           The      provisions

requiring    the   parties      to    consent    to    a   magistrate

judge’s   jurisdiction     do   not    apply    when    the    district

judge retains final authority to decide the case.

    DONE, this the 9th day of October, 2018.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
